NO. 07-09-0060-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   AUGUST 19, 2009

                         ______________________________


                             KENNETH LAWRENCE, JR.,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 19791-B; HON. DAVID L. GLEASON, PRESIDING
                       _______________________________

                          On Abatement and Remand
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Kenneth Lawrence, Jr., was convicted of failing to register as a sex offender. After

trial commenced, he changed his plea to guilty and, after a punishment trial to the court,

punishment was assessed at ten years confinement and a fine of $1,000.
       Appellant’s appointed counsel filed a motion to withdraw, together with an Anders1

brief wherein he certified that, after diligently searching the record, he concluded that the

appeal was without merit. Along with his brief, appellate counsel attached a copy of a letter

sent to appellant informing him of counsel’s belief that there was no reversible error and

of appellant’s right to file a response or brief pro se. By letter dated July 9, 2009, this court

also notified appellant of his right to tender his own brief or response and set August 10,

2009, as the deadline to do so. To date, no such brief or response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

various phases of the proceeding including 1) the indictment, 2) pre-trial motions, 3)

objections made during the presentation of evidence, 4) the punishment hearing, and 5)

the sentence. Additionally, appellate counsel discussed the effectiveness of trial counsel

and explained why he believed there were no arguable grounds for appeal.

       We have also conducted our own review of the record pursuant to Stafford v. State,

813 S.W.2d 504 (Tex. Crim. App. 1991). In doing so, we ascertained that, prior to

accepting appellant’s guilty plea, the trial court failed to admonish him of the range of

punishment and of his possible deportation if he was not a citizen of the United States.

See TEX . CODE CRIM . PROC . ANN . art. 26.13(a)(1) & (4) (Vernon 2009) (requiring the court

to so admonish a defendant prior to accepting his plea of guilty); Duncan v. State, 6
S.W.3d 794, 795 (Tex. App.–Houston [1st Dist.] 1999, pet. ref’d) (discussing the failure of

the trial court to so admonish the defendant prior to his plea of guilty to the jury). And,

while there are circumstances that may render harmless these omissions, the record



       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                      2
before us is not sufficient to make that determination. This is so because a transcription

of voir dire was not requested or made part of the appellate record. It is therefore at least

arguable whether appellant’s plea of guilty was knowing and voluntary.

        That being so, we grant counsel’s motion to withdraw and abate and remand this

proceeding to the trial court for the appointment of new counsel. The trial court shall

further order the newly appointed counsel to file an appellant’s brief, as per the Texas

Rules of Appellate Procedure, developing the aforementioned ground if it proves to be

viable and any other grounds for appeal that might support reversal or modification of the

judgment. Any responding brief which the State wishes to file shall be filed within 30 days

after the filing of appellant’s brief. Finally, the trial court shall cause the name, address,

telephone number, and state bar number of the new counsel to be included in a

supplemental transcript which shall be filed with the clerk of the court by September 18,

2009.

                                                  Per Curiam



Do not publish.




                                              3